Citation Nr: 0942010	
Decision Date: 11/04/09    Archive Date: 11/09/09

DOCKET NO.  08-12 516	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a rating in excess of 20 percent, to include 
restoration of a 100 percent disability rating, for service-
connected soft tissue sarcoma left cervical region, effective 
from November 1, 2007, forward.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel

INTRODUCTION

The Veteran had active service from January 1964 to January 
1966.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  In August 2009, a hearing was held 
before the undersigned Veterans Law Judge making this 
decision.  See 38 U.S.C.A. § 7107(c) (West 2002).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the issue on appeal so that the Veteran is 
afforded every possible consideration.

In a May 2006 rating decision, the RO granted service 
connection for soft tissue sarcoma left cervical region and 
assigned a 100 percent disability rating under 38 C.F.R. 
§ 4.73, Diagnostic Code 5329, effective from December 21, 
2005.  Diagnostic Code 5329 pertains to soft tissue sarcomas 
affecting muscle, fat, or fibrous connective tissue.  See 38 
C.F.R. § 4.73.  Under this provision, a 100 percent rating is 
assigned for six months beyond the cessation of any surgery, 
radiation treatment, antineoplastic chemotherapy or other 
therapeutic procedures. Thereafter, if there is no local 
recurrence or metastasis, the disability is to be rated based 
on the residual functional impairment.  

The Veteran was afforded a VA examination in January 2007, 
within one year of the May 2006 rating decision that 
initially granted service connection for the subject 
disability.  See 38 C.F.R. § 3.156(b) (2009); Fenderson v. 
West, 12 Vet. App. 119 (1999).  Absent evidence of recurrence 
or metastasis, the RO thereafter rated the residuals of the 
Veteran's disability as 20 percent disabling under 38 C.F.R. 
§ 4.73, Diagnostic Code 5322, pertaining to Muscle Group 
XXII.  See Rating decision dated in August 2007.  

The Board has reviewed the January 2007 VA muscles 
examination report and finds that it was not adequate to rate 
all of the potential residuals of the Veteran's service-
connected disability.  More specifically, the Veteran claims 
that his left radical neck dissection has resulted in the 
removal of the left jugular vein; the removal of 89 lymph 
nodes; neurological symptoms of loss of left-sided hearing, 
taste, and sensation resulting in lip paralysis, weakened 
teeth, difficulty swallowing, difficulty speaking, dry mouth, 
and disruption of sleep; left shoulder osteoporisis, 
weakness, and pain; osteoporosis of the cervical spine; and 
high blood pressure, trouble breathing, and anxiety.  In 
addition, the examination did not sufficiently identify the 
muscle groups that have been affected by this service-
connected disability.  

Accordingly, on remand the Veteran should be afforded a 
comprehensive VA examination(s).  Arrangements should also be 
made to obtain additional VA treatment records, dated since 
December 2007.  

Accordingly, the case is REMANDED for the following action:

1.  Arrangements should be made to 
obtain additional treatment records for 
the Veteran from the West Palm Beach VA 
treatment facility, dated since 
December 2007.  

2.  Thereafter, schedule the Veteran 
for appropriate VA examination(s).  The 
claims file and a copy of this remand 
must be made available to and reviewed 
by the examiner(s) in conjunction with 
the examination(s).  Any indicated 
studies, including x-rays, should be 
accomplished.

The examiner(s) should identify all 
residuals attributable to the Veteran's 
service-connected residuals of soft 
tissue sarcoma left cervical region, to 
include any scars, muscle, orthopedic, 
neurological residuals, etc.

a.  The examiner(s) should 
specifically discuss the severity 
of any muscle impairment, and 
identify all of the muscle groups 
involved.

b.  The examiner(s) should state 
whether there are any orthopedic 
residuals associated with the 
Veteran's service-connected 
disability and identify any 
joints involved (i.e., left 
shoulder and/or cervical spine).  
The examiner should report range 
of motion of the cervical spine 
and left shoulder in degrees.

c.  The examiner(s) should also 
describe in detail the Veteran's 
scars, to include a discussion of 
whether the scar(s) is painful on 
examination, and whether it 
results in any limitation of 
function or disfigurement.  The 
size (width and length) of the 
scar(s) should be measured.

d.  The examiner(s) should state 
whether there are any 
neurological residuals associated 
with the Veteran's service-
connected disability and identify 
any nerves involved.  If so, the 
examiner(s) should specifically 
discuss the extent, if any, of 
paralysis of the nerves involved.  
This discussion should include an 
assessment of the Veteran's claim 
of loss of left-sided hearing, 
taste, and sensation resulting in 
lip paralysis, weakened teeth, 
difficulty swallowing, difficulty 
speaking, dry mouth, and 
disruption of sleep.  

e.  The examiner(s) should also 
assess any disability found to 
arise out of the removal of the 
left jugular vein and 89 lymph 
nodes.  

f.  The examiner(s) should 
determine whether the Veteran has 
any psychiatric or breathing 
disorders, or high blood pressure 
as a result of his service-
connected disability.  

The examiner(s) must provide a 
comprehensive report(s) including 
complete rationales for all conclusions 
reached.

3.  Ensure that the medical report is 
complete and in full compliance with 
the above directives.  If the report is 
deficient in any manner or fails to 
provide the specific opinions 
requested, it must be returned to the 
examiner(s) for correction.  See 
Stegall v. West, 11 Vet. App. 268 
(1998).

4.  Finally, readjudicate the issue on 
appeal, with application of all 
appropriate laws, regulations and case 
law, including Esteban v. Brown, 6 Vet. 
App. 259 (1994), and the 
appropriateness of separate ratings.  
If the decision with respect to the 
issue on appeal remains adverse to the 
Veteran, he and his representative 
should be furnished a supplemental 
statement of the case and afforded an 
appropriate period of time within which 
to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009). 

